This is a claim for compensation for injuries received by one Louis F. Shotwell, now deceased, while in the discharge of his duties as a guard at the Illinois State Penitentiary at Joliet on September 10th, 1917, and on September 21, 1920. The claimant is the widow of the Louis F. Shotwell, and he left no issue surviving him and no administration has been had upon his estate. The injuries received were inflicted upon the deceased while he was engaged in his duties and endeavoring to quell or prevent disorder among inmates of the institution. The petition sets forth that in the encounter of September 10th, 1917, he suffered severe knife wounds in the neck, causing great pain and suffering and leaving permanent scars, and that in the encounter of September 21, 1920, two bones in the fingers of his left hand were broken causing a partial loss of the use of said fingers. There is no dispute as to the facts but the State demurred to the claim. It is the opinion of the Court that the demurrer should be sustained as a matter of law and this Court has repeatedly held in cases of this kind that there is no legal liability upon the State. However, the Court has just as consistently held in many cases where the facts have been similar to those in this case that as a matter of social justice and equity some compensation should be paid. The facts of this case show that the injured man received his injuries while unhesitatingly engaged in the performance of a dangerous duty, we are therefore of the opinion that an allowance should be made to the claimant, his widow. It is therefore recommended by this Court that the sum of twelve hundred fifty dollars be allowed by the State of Illinois and paid to the said claimant, Edith Shotwell.